The motion of appellee to strike appellants' brief because same was not filed here until the day before the day the cause was set down for submission, and was submitted, having been sustained, the judgment should be affirmed unless error "apparent upon the face of the record" entered into it. City of Houston v. Masterson (Tex.Civ.App.) 22 S.W.2d 682; Commercial Standard Ins. Co. v. Carr (Tex.Civ.App.) 22 S.W.2d 1101; U.S. Fid.  Guaranty Co. v. Hardy (Tex.Civ.App.) 24 S.W.2d 462, and cases there cited; Holmes v. Citizens' Nat. Bank (Tex.Civ.App.) 24 S.W.2d 77; Read v. Bergfeld (Tex.Civ.App.) 17 S.W.2d 167; 3 Tex.Jur. 924 et seq. We have searched the record for such error, but have found none.
The judgment therefore will be affirmed.